

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.6


COLLATERAL ASSIGNMENT OF TRADEMARKS


THIS COLLATERAL ASSIGNMENT OF TRADEMARKS (this “Assignment”) is made and entered
into as of November 14, 2008, by DYADIC INTERNATIONAL (USA), INC., a Florida
corporation (“Assignor”), in favor of MARK A. EMALFARB TRUST, under agreement
dated October 1, 1987, as amended (the “MAE Trust”), FRANCISCO TRUST, under
agreement dated February 28, 1998, and MARK A. EMALFARB, individually
(collectively, the “Assignee”).
 
RECITALS


A.           Assignor, Dyadic International, Inc. and Assignee are parties to
that certain Loan and Security Agreement (the “Loan Agreement”) dated as of even
date herewith, relating to certain obligations of Assignor as more particularly
described in the Loan Agreement (the “Secured Obligations”).   Capitalized terms
used and not otherwise defined herein shall have the meanings given to them in
the Loan Agreement.


B.           The Secured Obligations include but are not limited to a certain
Amended and Restated Note (the “Note”) in favor of Assignee of even date
herewith in the amount of the Loan.  Payment of the Note and other Secured
Obligations are secured by, among other things, a security interest in all
trademarks owned by Assignor as more particularly described on Exhibit A
attached hereto and made a part hereof (the “Trademarks”).


C.           The execution and delivery of this Assignment is a condition
precedent to the performance by Assignee of its obligations under the Loan
Agreement.
 
AGREEMENTS
 
NOW, THEREFORE, in consideration of the recitals set forth above and
incorporated herein, and for other good and valuable consideration, Assignor
agrees as follows:
 
1. Assignor hereby collaterally grants, transfers and assigns to Assignee all
the right, title and interest of Assignor now or hereafter acquired in and to
the Trademarks.  In connection therewith, Assignor hereby agrees to execute and
deliver to Assignee from time to time any and all written notices memorializing
Assignor’s assignment of the Trademarks hereunder as may be required under
applicable law) as necessary to perfect Assignee’s rights in and to the
Trademarks hereunder, including, without limitation any and all filings required
by the United States Patent and Trademark Office.
 
2. This Assignment is given for the purpose of securing the payment of all
Secured Obligations, including, but not limited to the payment of principal,
interest and other sums due under the Note, and any extensions, modifications,
amendments and renewals thereof, and the performance and discharge of the
obligations, covenants, conditions, and agreements of Assignor contained herein
and in the Loan Documents.
 

Page  of [INSERT PAGE NUMBER]
C:\Documents and Settings\vpontrelli\Local Settings\Temporary Internet
Files\OLK3\Exhibit 10 6 (TM).DOC
 
 

--------------------------------------------------------------------------------

 

3. Assignor agrees:
 
(a) To diligently prosecute and defend Assignor’s right, title and interest in
and to the Trademarks and to execute all oaths, declarations and other documents
necessary or desirable for prosecuting said Trademarks, for use in interference
proceedings involving the Trademarks or for use in opposition proceedings
involving the Trademarks.
 
(b) To execute and deliver to MAE Trust, for the benefit of Assignee pursuant to
the terms of the Loan Agreement, one or more Assignments of Trademarks duly
executed in blank in the form attached hereto as Exhibit B (“Blank Assignment”).
Upon Assignor’s satisfaction of all of the Secured Obligations in full, Assignee
agrees to deliver the Blank Assignments to Assignor.
 
(c) That the occurrence of any of the following shall constitute an event of
default (“Event of Default”) hereunder:
 
(i) Failure of Assignor for a period of ten (10) days after written notice from
Assignee, to observe or perform any covenant or condition contained in this
Assignment; provided that if any such failure is susceptible of cure and cannot
reasonably be cured within said ten (10) day period, then Assignor shall have an
additional twenty (20) day period to cure such failure and no Event of Default
shall be deemed to exist hereunder so long as Assignor commences such cure
within the initial ten (10) day period and diligently and in good faith pursues
such cure to completion within such resulting thirty (30) day period from the
date of Assignee’s notice;
 
(ii) Any representation or warranty made by Assignor herein which is not true
and correct in any material respect as of the date hereof; and
 
(iii) An event of default by Assignor under the Loan Agreement or any of the
other Loan Documents, which shall not be cured within any applicable grace
period.
 
(d) Upon the occurrence of any Event of Default hereunder, Assignee shall have
all rights granted to Assignee under the Loan Documents,
 
(e) Assignor hereby irrevocably appoints Assignee as its attorney in fact, which
appointment is coupled with an interest, to as Assignor’s true and lawful proxy
and attorney-in-fact (and agent-in-fact) in the Assignor's name, place and
stead, with full power of substitution, to (i) take such actions as are
permitted in this Assignment, (ii) execute such financing statements and other
documents and to do such other acts as Assignee may require to perfect and
preserve the Assignee’s security interest in, and to enforce such interests in
the Trademarks, and (iii) carry out any remedy provided for in this Assignment,
including the endorsement of the Blank Assignments and the filing of such
Assignment with the United States Patent and Trademark Office as necessary to
cause the assignment of the Trademarks to Assignee. Assignor hereby acknowledges
that the constitution and appointment of such proxy and attorney-in-fact are
coupled with an interest and are irrevocable.  Assignor hereby ratifies and
confirms all that such attorney-in-fact may do or cause to be done by virtue of
any provision of this Assignment.
 

Page  of [INSERT PAGE NUMBER]
C:\Documents and Settings\vpontrelli\Local Settings\Temporary Internet
Files\OLK3\Exhibit 10 6 (TM).DOC
 
 

--------------------------------------------------------------------------------

 

(f) That this Assignment shall be assignable by Assignee to any assignee of
Assignee under the Loan Agreement and all representations, warranties,
covenants, powers and rights herein contained shall be binding upon, and shall
inure to the benefit of, Assignor and Assignee and their respective legal
representatives, successors and assigns.
 
4. Assignor further hereby covenants and represents to Assignee that
(a) Assignor has not previously assigned, sold, pledged, transferred, mortgaged,
hypothecated or otherwise encumbered the Trademarks or any of them, or its
right, title and interest therein, (b) Assignor shall not assign, sell, pledge,
transfer, mortgage, hypothecate or otherwise encumber its interests in the
Trademarks or any of them, and (c) Assignor has not performed any act which
might prevent Assignor from performing its undertakings hereunder or which might
prevent Assignee from operating under or enforcing any of the terms and
conditions hereof or which would limit Assignee in such operation or
enforcement.
 
5. All notices, demands or documents which are required or permitted to be given
or served hereunder shall be in writing and shall be deemed sufficiently given
when delivered or mailed in the manner set forth in the Loan Agreement.
 
6. Any provision in the Loan Agreement that pertains to this Assignment shall be
deemed to be incorporated herein as if such provision were fully set forth in
this Assignment.  In the event of any conflict between the terms of this
Assignment and the terms of the Loan Agreement, the terms of the Loan Agreement
shall prevail.  A provision in this Assignment shall not be deemed to be
inconsistent with the Loan Agreement by reason of the fact that no provision in
the Loan Agreement covers such provision in this Assignment.
 
7. This Assignment is made for collateral purposes only and the duties and
obligations of Assignor under this Assignment shall terminate when all sums due
Assignee under the Loan Documents are paid in full and all obligations,
covenants, conditions and agreements of Assignor contained in the Loan Documents
are performed and discharged.
 
8. This assignment shall be governed by, and construed in accordance with, the
laws of the State of Florida.
 
9. It is expressly intended, understood and agreed that this Assignment and the
other Loan Documents are made and entered into for the sole protection and
benefit of Assignor, and Assignee, and their respective successors and assigns
(but in the case of assigns of Assignor, only to the extent permitted
hereunder); that no other person or persons shall have any right at any time to
action hereon.
 
10. Assignor and Assignee intend and believe that each provision in this
Assignment comports with all applicable local, state or federal laws and
judicial decisions.  However, if any provision or provisions, or if any portion
of any provision or provisions, in this Assignment is found by a court of law to
be in violation of any applicable local, state or federal ordinance, statute,
law, administrative or judicial decision or public policy, and if such court
should declare such portion, provision or provisions of this Assignment to be
illegal, invalid, unlawful, void or unenforceable as written, then it is the
intent both of Assignor and Assignee that such  portion, provision or provisions
shall be given force to the fullest possible extent that they are legal, valid
 

Page  of [INSERT PAGE NUMBER]
C:\Documents and Settings\vpontrelli\Local Settings\Temporary Internet
Files\OLK3\Exhibit 10 6 (TM).DOC
 
 

--------------------------------------------------------------------------------

 

11. and enforceable, that the remainder of this Assignment shall be construed as
if such illegal, invalid, unlawful, void or unenforceable portion, provision or
provisions were not contained therein and that the rights, obligations and
interests of Assignor and Assignee under the remainder of this Assignment shall
continue in full force and effect.
 
IN WITNESS WHEREOF, Assignor has delivered this Assignment as of the date first
written above.
 
ASSIGNOR:
 
DYADIC INTERNATIONAL (USA), INC.,
a Florida corporation


By:           /s/Vito G. Pontrelli
Name:      Vito G. Pontrelli
Its:            Interim CFO







Page  of [INSERT PAGE NUMBER]
C:\Documents and Settings\vpontrelli\Local Settings\Temporary Internet
Files\OLK3\Exhibit 10 6 (TM).DOC
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A






Schedule of Trademarks






Mark
Reg./App. No.
Goods/Services
ALTERNAFUEL
3,427,852
Enzyme preparations for use in ethanol production in International Class 1
DYADIC
1,170,499
Rendering technical advice and assistance in the nature of marketing and
advertising service and the promotion of products for its clients in
International Class 35
DYADIC
1,501,832
Pumice stone for treating fabric, such as denim, in the manufacturing process in
International Class 3
DYADIC
2,391,903
Full line of enzyme preparations, minerals and biochemicals for use in the
textile industry, and for scientific and research use in International Class 1
FIBREZYME
3,515,775
Enzymes for use in the manufacture of pulp and paper in International Class 1
GRAINGAIN
3,457,736
Animal feed additives for nonnutritional purposes for use as ingredient or
filler in International Class 31
INSIDE
76/668580
Development of new technology for others in the field of biotechnology in
International Class 42
ROCKSOFT
3,516,400
Enzyme preparations for use in the textile industry






C:\Documents and Settings\vpontrelli\Local Settings\Temporary Internet
Files\OLK3\Exhibit 10 6 (TM).DOCA
 
 

--------------------------------------------------------------------------------

 



EXHIBIT B


Form of Blank Assignment




[See Attached]





C:\Documents and Settings\vpontrelli\Local Settings\Temporary Internet
Files\OLK3\Exhibit 10 6 (TM).DOCA
 
 

--------------------------------------------------------------------------------

 

ASSIGNMENT OF TRADEMARKS


 
This ASSIGNMENT OF TRADEMARKS is effective as of __ day of _____________, 20____
(“Effective Date”) and is entered into by and between DYADIC INTERNATIONAL
(USA), INC., a Florida corporation (the "Assignee") and MARK A. EMALFARB TRUST
under agreement dated October 1, 1987, AS AMENDED, FRANCISCO TRUST, under trust
agreement dated February 28, 1998 and MARK A. EMALFARB, individually (the
"Assignor").


 
Whereas, Assignor represents that it is the owner of all right, title and
interest in and to the marks listed on the list attached hereto as the Exhibit 1
(hereinafter referred to as (the "Dyadic Marks").
 
Whereas, the Assignor wishes to convey to Assignee all of its right, title and
interest in and to the mark together with any goodwill of the Assignor related
to the Dyadic Marks; and
 
Whereas, the Assignee desires to acquire all right, title and interest in and to
the Dyadic Marks; and
 
Assignor, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, does hereby sell, assign, transfer, convey and set
over to Assignee and Assignee's heirs, successors, designees and assigns, as of
the Effective Date, for the Assignee’s use and benefit, all right, title and
interest that Assignor may have in and to the Dyadic Marks, including names and
designs used together or separately, together with goodwill symbolized by said
Dyadic Marks, and also the entire right, title and interest in all benefits,
claims, demands and rights or recovery for past, present and future
infringement, if any, of said Dyadic Marks.  Assignor represents that it is the
sole and exclusive owner of the Dyadic Marks and that no part of any mark has
heretofore been pledged, conveyed, licensed, or encumbered in any way.  Assignor
further agrees to execute and deliver, at the request of Assignee, all paper,
instruments, and assignments, and to perform any other acts Assignee may require
in order to vest all rights, title and interest in and to the Dyadic Marks in
Assignee and/or to provide evidence to support any of the foregoing in the event
such evidence is deemed necessary by Assignee at Assignee’s expense, but without
additional consideration being paid by Assignee to Assignor, to the extent such
evidence is in the possession or control of Assignor.
 



 
For the Assignor:
 
Dyadic International (USA), Inc.
 
By:  _________________________________
 
Printed Name: _________________________
 
Title: ________________________________
 
   








C:\Documents and Settings\vpontrelli\Local Settings\Temporary Internet
Files\OLK3\Exhibit 10 6 (TM).DOCA
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1


Mark
Reg./App. No.
Goods/Services
ALTERNAFUEL
3,427,852
Enzyme preparations for use in ethanol production in International Class 1
DYADIC
1,170,499
Rendering technical advice and assistance in the nature of marketing and
advertising service and the promotion of products for its clients in
International Class 35
DYADIC
1,501,832
Pumice stone for treating fabric, such as denim, in the manufacturing process in
International Class 3
DYADIC
2,391,903
Full line of enzyme preparations, minerals and biochemicals for use in the
textile industry, and for scientific and research use in International Class 1
FIBREZYME
3,515,775
Enzymes for use in the manufacture of pulp and paper in International Class 1
GRAINGAIN
3,457,736
Animal feed additives for nonnutritional purposes for use as ingredient or
filler in International Class 31
INSIDE
76/668580
Development of new technology for others in the field of biotechnology in
International Class 42
ROCKSOFT
3,516,400
Enzyme preparations for use in the textile industry








C:\Documents and Settings\vpontrelli\Local Settings\Temporary Internet
Files\OLK3\Exhibit 10 6 (TM).DOCA
 
 

--------------------------------------------------------------------------------

 
